                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DIANN KYNETT,

          Plaintiff,

v.                              Case No:    2:18-cv-423-FtM-29MRM

SAI SHYAM HOTELS, LLC, a
Florida limited liability
company,

          Defendant.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #48), filed

November 30, 2019, recommending that the Joint Motion for Approval

of Settlement and Dismissal of the Case With Prejudice (Doc. #47)

be granted, the settlement be approved, and that the case be

dismissed.     No objections have been filed and the time to do so

has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in
whole or in part, the findings and recommendations.             28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.             See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The    Report   and   Recommendation   (Doc.   #48)    is    hereby

adopted and the findings incorporated herein.

     2.   The parties' Joint Motion for Approval of Settlement and

Dismissal of the Case With Prejudice (Doc. #47) is granted and the

FLSA Settlement Agreement (Doc. #47-1) is approved as a fair and

reasonable resolution of a bona fide dispute.

     3.      The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this              17th     day

of December, 2019.




                                  - 2 -
Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
